Citation Nr: 1235086	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-29 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a back disability for the period prior to December 1, 2008.  

2.  Entitlement to an initial rating higher than 40 percent for a back disability for the period since December 1, 2008.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 RO rating decision that granted service connection and assigned a 10 percent rating for a back disability (effective February 23, 2005).  A May 2009 RO decision increased the rating for the Veteran's service-connected back disability to 40 percent (effective December 1, 2008).  

The Veteran provided testimony at a hearing at the RO in November 2008 (a copy of this transcript is in the file).  In October 2011, this claim was remanded so the Veteran could be afforded a Board hearing.  In April 2012, the Veteran testified before the undersigned at Board hearing.  A transcript is in the file and has been reviewed.  

The claims for service connection three different disabilities have been raised: a knee disability secondary to the service-connected back disability (see November 2008 statement), a claim for posttraumatic stress disorder or PTSD (see September 2011 statement) and a claim for service connection for migraines (see November 2011 report of contact).  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board has reviewed Virtual VA and finds that in November 2011 new VA records were uploaded to the system but they mostly pertain to psychiatric issues.  As the claim is being remanded, solicitation of a waiver of RO review is unnecessary at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Board finds that a remand is needed for a more recent VA spine and neurological examination as well as more recent VA records.  

At the April 2012 Board hearing, the Veteran stated the pain in his back has gone from bad to worse.  (Transcript, p 5.)  He had sciatic pain going from the middle of his back to down his leg.  Id.  His feet also hurt.  (Transcript, p 6.)  

The Veteran's last VA examination for his spine was in December 2008.  In May 2009, he submitted several VA records (without a waiver of RO consideration) for review.  A March 2009 VA pain management note shows the spine pain has become more intense over twenty year span.  The Veteran had radiating pain to buttocks.  The symptoms seemed to be multi-factorial and not causing motor or autonomic deficits.  The plan was to have a nerve conduction study/electromyography test (NCS/EMG) better characterize radicular abnormalities and possibly peripheral neuropathy.  

Several May 2009 VA pain management records showed the Veteran was taking Percocet and walking with right a leg limp.  His pain was burning, radiating, shooting, stabbing and dull in nature; it radiated to the buttocks.  A 2006 MRI had noted nerve impingement of the L4 nerve root.  However, the NCS/EMG impression was electrophysiologic evidence suggestive of chronic right lumbosacral poly radiculopathy with no evidence of active denervation.  

A review of the file and history of the Veteran's disability shows that in December 1990 he had L5 radiculopathy (demonstrated by EMG); in August and September 1996 he underwent an operation to decompress impingement on the L4 on the nerve root.  

On remand, the Veteran should receive a new VA examination for the spine, to detail whether the Veteran has ankylosis or any neurological findings.  Also, the last statement of the case was in May 2009; the claim must be re-adjudicated based on all of the evidence.  

Accordingly, the case is REMANDED for the following action: 

1.  Associate all VA records since March 2006 with the file.  A negative reply is requested and should be placed in the file.  

2.  Schedule the Veteran for new VA examination to determine the current severity of his service-connected back disability, including any orthopedic and especially the neurological symptoms.  The claims folder, to include a copy of this Remand, must be made available to the examiner for review.  

Any special diagnostic studies deemed necessary should be performed.  The examiner should also describe all symptomatology due to the Veteran's service-connected back disability, to include any neurological pathology.  In particular, the examiner should determine: (a) whether there is any complete or incomplete paralysis of any nerve related to his thoracic spine disability, and, if so (b) identify the nerve and state whether the paralysis is mild, moderate, severe and/or includes marked muscular atrophy.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The existence of any ankylosis of the spine should also be identified.  

The examiner should note that normal ranges of motion of the thoracolumbar spine for VA purposes are 0 to 90 degrees in flexion, 0 to 30 degrees in extension, 0 to 30 degrees in left and right lateral flexion, and 0 to 30 degrees in left and right rotation.  See Schedule for Rating Disabilities Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  38 C.F.R. § 4.71a (2011).  

The rationale for all opinions expressed should also be provided.  

3.  Readjudicate the claims in light of the additional evidence.  If either claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

